DETAILED ACTION
Examination of Reissue Application
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the current provisions.
The present application, filed on September 28, 2020, is for a reissue examination for United States Patent Number US 10,656,726 B2, which was issued to Yoo (hereinafter “the ‘726 Patent”).
The application 15/520,173 (hereinafter “the ‘173 Application”) for the ‘726 Patent was filed on April 19, 2017 under 35 U.S.C. § 371 of PCT/CN2015/087803, which was filed on August 21, 2015.  And, it claims a benefit of foreign applications KO10-2014-0144618 (Korea) filed on October 24, 2014, CN201510436143.1 (China) filed on July 23, 2015, and CN201520537727.3 (China) filed on July 23, 2015, and thus the instant reissue application is being examined under the first inventor to file provisions of the AIA .

Reissue Examination Procedures
Reissue applicant is reminded of the continuing obligation under 37 CFR § 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘726 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Reissue applicant is further reminded of the continuing obligation under 37 CFR § 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Reissue applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR § 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.



Receipt Acknowledgement
The reissue applicant filed a preliminary amendment with the instant reissue application on September 28, 2020.  In the preliminary amendment, no original claims are canceled, but original claims 1, 2, 4 are amended, and new claims 5 and 6 are added.
Currently, the claims 1-6 are subject to an examination of this reissue application.

Application Data Sheet
According to the Application Data Sheet filed with this reissue application, the original patentee of the ‘726 Patent sought to be reissued owns the entire right, title and interest of the ‘726 Patent property.  Therefore, the Examiner notices that the original patentee of the ‘726 Patent is the reissue applicant pursuant to 37 CFR § 1.172(a).

Oath/Declaration 
The reissue declaration filed with this reissue application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR § 1.175 and MPEP § 1414.
The declaration should write a statement of at least one error which is relied upon to support the reissue application, i.e., as the basis for the reissue.  And, any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.  See MPEP § 1414 II.
Although the reissue applicant described an error bona fide in the Remarks section of this reissue application, it is not properly executed by the declarant in the declaration filed with this reissue application.
Identification of the error must be conspicuous and clear and properly executed by the declarant, and must comply with 35 U.S.C. § 251.  See MPEP § 1414.03 Supplemental Reissue Oath/Declaration.

Priority
Acknowledgment is made of reissue applicant's claim for foreign priority based on applications filed in Republic of Korea on October 24, 2014 and in China on July 23, 2015.  It is noted, however, that reissue applicant has not filed a certified copy of the KO10-2014-0144618 application and a certified copy of the CN201520537727.3 application as required by 37 CFR § 1.55.
Claim Objections
Claims 1-6 are objected to because of the following informality:

The dependent claims 2 and 4 are reciting “A kit for controlling multiple computers as recited in claim...” in line 1, respectively.  However, the use of the term “A kit” instead of a term --The kit-- is not proper in this case because the subject matter “kit” recited in the claims 2 and 4 should be antecedently based on the subject matter “kit” having been recited in their prior claims 1 and 3, respectively.
The claim 3 recites the term "the receiving units of the 1st to mth input devices" in lines 9-10.  However, it has not been specifically clarified in the claim 3 and its intervening claims, if any.  Therefore, the Examiner presumes that the term “the receiving units of the 1st to mth input devices” in lines 9-10 could be considered as --receiving units of the 1st to mth input devices-- in light of the specification since it is not defined in the claims.
In the claim 4, it recites the term “the user” in lines 7-8.  However, it is not clear on which one of the subject matters “user” recited in the prior claim 3, line 17 and in the claim 4, line 2 should be antecedently based because the “user” recited in the prior claim 3, line 17 is a user, who presses an ith channel selection button and the “user” recited in the claim 4, line 2 is a user, who inputs the input signals by use of a jth input device.
In the claim 5, it recites a limitation “the receiving unit the computer receives an activation command ...” in lines 4-6.  However, it is impossible for the Examiner to interpret the subject matter “the receiving unit the computer” in the limitation foregoing; thus, the Examiner changes the language “the receiving unit the computer” to --the receiving unit of the computer-- in light of the specification for the purpose of claim rejection.
In addition, the dependent claim 6 is reciting “A computer as recited in claim 6” in line 1.  However, the use of the term “A computer” instead of a term --The computer-- is not proper in this case because the subject matter “computer” recited in the claim 6 should be antecedently based on the subject matter “computer” having been recited in its prior claim 5.  Furthermore, the claim 6 recites the term "the jth input device" in lines 2, 4, 6, and 7.  However, it has not been specifically clarified in the claim 6 and its intervening th input device” in line 2 could be considered as --jth input device-- in light of the specification since it is not defined in the claims.
Appropriate corrections are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this reissue application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
The claims 1, 3, and 5 recite “a control unit for controlling processing input signals” or “a control unit for controlling processing an input command signal”.  This claim limitation uses the word “control unit,” which is a generic placeholder (i.e., a non-structural term having no specific structural meaning) for performing the claimed function in those claims.  And, the word “unit” is modified by functional language “controlling processing input signals,” and they are linked by the transition word “for”.
Although the generic placeholder “control unit” is modified by said functional languages recited in those claims 1, 3, and 5, those modifications are not sufficient to entirely perform the recited functions because the generic placeholder “control unit” is not modified by sufficient structure, material, or acts for performing the claimed functions.
Accordingly, the claim limitation foregoing is being interpreted under 35 U.S.C. § 112(f), and so it is being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
Based upon a review of the ‘726 Patent, the Examiner finds a disclosure regarding the corresponding structure of the “control unit” in Fig. 2 and at col. 9, lines 10-26, wherein the control unit a 230 that controls the input signal processing and the modules in the receiver a 200 and the control unit b 231 that controls the input signal processing and the modules in the receiver b 201 in Fig. 2.
If the reissue applicant does not intend to have this limitation interpreted under 35 U.S.C. § 112(f), the reissue applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. § 112(f).
Furthermore, the claims 1 and 3 recite “a control unit for controlling processing input/output signal(s)”.  As discussed in the above, this claim limitation uses the word “control unit,” which is a generic placeholder (i.e., a non-structural term having no specific structural meaning) for performing the claimed function in those claims.  And, the word “unit” is modified by functional language “controlling processing input/output signal(s),” and they are linked by the transition word “for”.
Although the generic placeholder “control unit” is modified by said functional language recited in those claims 1 and 3, those modifications are not sufficient to entirely perform the recited function because the generic placeholder “control unit” is not modified by sufficient structure, material, or acts for performing the claimed functions.
Accordingly, the claim limitation foregoing is being interpreted under 35 U.S.C. § 112(f), and so it is being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
Based upon a review of the ‘726 Patent, the Examiner finds a disclosure regarding the corresponding structure of the “control unit” in Fig. 2 and at col. 8, line 58 through col. 9, line 9 and col. 10, lines 1-12 and 41-48, wherein the keyboard control unit a 430 that controls the input/output signal processing of the wireless keyboard a 400 and the modules in said wireless keyboard a and the mouse control unit a 330 that controls the input/output signal processing of the wireless mouse a 300 and the modules in said wireless mouse a in Fig. 2.
If the reissue applicant does not intend to have this limitation interpreted under 35 U.S.C. § 112(f), the reissue applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. § 112(f).

Claim Rejections - 35 USC § 251
Claims 1-6 are rejected as being based upon a defective reissue declaration under 35 U.S.C. § 251 as set forth above.  See 37 CFR § 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

Claim Rejections - 35 USC § 102 and § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. § 103 as being unpatentable over Robideaux et al. [US 7,893,923 B2; hereinafter “Robideaux”] in view of Zhuang et al. [US 2005/0289225 A1; hereinafter “Zhuang”].
Referring to claim 1, Robideaux discloses a kit for controlling multiple computers (i.e., system in Fig. 1; See Abstract), comprising:
1st to nth computers, wherein n is at least 2 (i.e., computers 10 and 20 in Fig. 1); and
1st to mth input devices, wherein m is at least 2 (i.e., input device 30 of Fig. 1, e.g., a first input device and a second input device; See col. 3, lines 56-67 and col.4, claims 1 and 6), wherein
each of the 1st to nth computers (i.e., said computers) includes a receiving unit (i.e., each wireless receiver 14, 24 in Fig. 1) and a control unit (i.e., each host logic 12, 22 in Fig. 1) for controlling processing input signals (i.e., control signals; See col. 1, lines 60-67),
jth input device (i.e., input device 30 among said first and second input devices in Fig. 1) includes a transmitting unit (i.e., transmitter 34 of Fig. 1) and each of the 1st to mth input devices (i.e., said first and second input devices) includes a control unit (i.e., user input controls 36 in Fig. 1) for controlling processing input/output signals (See col. 2, lines 7-13 and col. 3, lines 56-67),
the jth input device among the 1st to mth input devices (i.e., said input device 30 among said first and second input devices in Fig. 1) further includes channel selection buttons (i.e., computer selection control 38 and selection logic 32 in Fig. 1) for selecting one among the 1st to nth computers (See col. 2, lines 15-17 and 22-27), and
the receiving units of the 1st to nth computers (i.e., said wireless receivers 14, 24 of said computers 10, 20 in Fig. 1), and the transmitting units in jth input device (i.e., said transmitter 34 of said input devices 30 in Fig. 1) use a same frequency channel (i.e., Bluetooth protocol or IEEE 802.11 protocol; See col. 2, lines 28-36), and
wherein, when a user (i.e., computer user) selects a channel selection button (i.e., button of “hot key” implemented on computer selection control) for activating ith computer among the 1st to nth computers (e.g., computer 10 among said computers 10 and 20 in Fig. 1; See col. 2, lines 22-27), and wherein the kit (i.e., said system) is configured to execute the following processes:
the transmitting unit of the jth input device (i.e., said transmitters 34 of said first and second input devices 30 in Fig. 1) transmits an activation command (i.e., wireless communication packet) for activating the ith computer (i.e., providing input signals for the desired computer 10 to control in Fig. 1) to the receiving units of all of the 1st to nth computers (i.e., to said wireless receivers 14, 24 of said computers 10, 20 in Fig. 1; See col. 2, lines 49-52 and 61-67),
when the receiving unit of the ith computer (i.e., said wireless receiver 14 of said computer 10 in Fig. 1) receives input signals from at least one of the 1st to mth input devices (i.e., receiving transmitted packets from said transmitter 34 of said first and second input devices 30 in Fig. 1), the control unit of the ith computer (i.e., said host logic 12 of said computer 10 in Fig. 1) processes the input signals (See col. 2, lines 54-67), and
when the receiving units of the 1st to nth computers except the ith computer (i.e., said wireless receiver 24 of said computer 20 in Fig. 1) receive the activation command (i.e., said wireless communication packet), the control unit of each of the 1st to nth computers except the ith computer (i.e., said host logic 22 of said computer 20 in Fig. 1) recognizes the activation command as a deactivation command (i.e., unmatching the identifier in said wireless communication packet with the identifier of said computer 20 in Fig. 1) and disregards the input signals received from the 1st to mth input devices (i.e., ignoring the packet by the unselected computer; See col. 3, lines 1-7).
Robideaux does not teach that each of the 1st to mth input devices includes the transmitting unit.
Zhuang discloses a wireless input control of multiple computer devices (See Abstract), wherein
1st to nth computers, wherein n is at least 2 (i.e., computing device 10, 12, 14, 16, 18  in Fig. 3); and
1st to mth input devices, wherein m is at least 2 (i.e., master input device 20, slave input devices 22 and 24 in Fig. 3), wherein
each of the 1st to nth computers (i.e., said computing devices) includes a receiving unit (i.e., RF receiver section 100 of Fig. 5) and a control unit (i.e., processing module 90 of Fig. 5) for controlling processing input signals (See ¶ [0035]),
each of the 1st to mth input devices (i.e., said master and slave input devices) includes a transmitting unit (i.e., RF transmitter section 66 of Fig. 5) and a control unit (i.e., processing module 60 of Fig. 5) for controlling processing input/output signals (See ¶ [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said transmitting unit (i.e., RF transmitter section), as disclosed by Zhuang, in each of said 1st to mth input devices (i.e., a first input device and a second input device) by Robideaux for the advantage of reducing the hard wiring connections (See Zhuang, ¶ [0009]).

Referring to claim 2, Zhuang  teaches
each of the 1st to nth computers (i.e., each of computing device 10, 12, 14, 16, 18  in Fig. 3) further includes a transmitting unit (i.e., RF transmitter section 98 of Fig. 5) and
each of the 1st to mth input devices (i.e., each of master input device 20, slave input devices 22 and 24 in Fig. 3) further includes a receiving unit (i.e., RF receiver section 68 of Fig. 5), and
wherein the kit is configured to execute the following processes (See Figs. 3-5):
the jth input device (i.e., master input device 20 of Fig. 3) transmits an input signal (i.e., connection request 26 including ID of computing device in Fig. 3) to the receiving unit of the ith computer (i.e., RF receiver section 100 of said computing device 10 in Fig. 5; See ¶ [0025]),
the ith computer (i.e., said computing device 10 of Fig. 3) determines from which input device the input signal is sent and verifies that the input signal is sent from the jth input device (i.e., said master input device 20 of Fig. 3) and processes the input signal (i.e., interpretation of connection request in Fig. 3; See ¶ [0026]), and
when the input signal processed by the ith computer is a request for a feedback of the jth input device (i.e., requesting connection response), the ith computer transmits a feedback signal (i.e., connection response 28 in Fig. 3) to a receiving unit of the jth input device (i.e., RF receiver section 68 of said master input device in Fig. 5) through the transmitting unit of the ith computer (i.e., RF transmitter section 98 of said computing device 10 in Fig. 5; See ¶ [0026]), and
the control unit of the jth input device (i.e., processing module 60 of said master input device 20 in Fig. 5) processes the feedback signal (i.e., said connection response) received from the ith computer (i.e., establishing a wireless bonding of said computing device 10 and said master input device 20 in Fig. 3; See ¶ [0026]).

	Referring to claim 3, Robideaux discloses a kit for controlling multiple computers (i.e., system in Fig. 1; See Abstract), comprising:
1st to nth computers, wherein n is at least 2 (i.e., computers 10 and 20 in Fig. 1);
1st to mth input devices, wherein m is at least 2 (i.e., input device 30 of Fig. 1, e.g., a first input device and a second input device; See col. 3, lines 56-67 and col.4, claims 1 and 6), wherein
each of the 1st to nth computers (i.e., said computers) includes a receiving unit (i.e., each wireless receiver 14, 24 in Fig. 1) and a control unit (i.e., each host logic 12, 22 in Fig. 1) for controlling processing an input command signal (i.e., control signal) and the receiving unit of the each computer (See col. 1, lines 60-67), the receiving units of the 1st to nth computers (i.e., said wireless receivers 14, 24 of said computers 10 and 20 in Fig. 1) use a same frequency channel (i.e., Bluetooth protocol or IEEE 802.11 protocol; See col. 2, lines 28-36), 
each of the 1st to mth input devices (i.e., said first and second input devices) includes an input unit (i.e., user input controls 36 of Fig. 1) and a control unit (i.e., user input controls 36 in Fig. 1) for controlling processing an input/output signal and modules of the each input device (See col. 2, lines 7-13 and col. 3, lines 56-67), wherein
an input device (e.g., input device 30 among said first and second input devices in Fig. 1) includes a transmitting unit (i.e., transmitter 34 of Fig. 1) and 1st to nth channel selection buttons (i.e., computer selection control 38 of Fig. 1; See col. 2, lines 15-17 and 22-27), and a control unit (i.e., selection logic 32 in Fig. 1) for controlling processing an input signal (See col. 2, lines 7-13 and col. 3, lines 56-67),
the receiving units of the 1st to nth computers (i.e., said wireless receivers 14, 24 of said computers 10, 20 in Fig. 1), and the transmitting units in 1st to mth input devices (i.e., said transmitters 34 of said first and second input devices 30 in Fig. 1) use a same frequency channel (i.e., Bluetooth protocol or IEEE 802.11 protocol; See col. 2, lines 28-36), and
an ith computer among the  1st to nth computers (e.g., computer 10 among said computers 10 and 20 in Fig. 1) is communicatively coupled to the 1st to mth input devices through the jth input device (i.e., said computer 10 is communicatively coupled to said first input device and said second input device via port 40 in Fig. 1; See col. 3, lines 56-67), wherein,
when a user (i.e., computer user) presses an ith channel selection button among the 1st to nth channel selection buttons (i.e., button of “hot key” implemented on computer selection control; e.g., computer 10 among said computers 10 and 20 in Fig. 1; See col. 2, lines 22-27), the kit (i.e., said system) is configured to execute the following processes,
in process 1, the control unit of the input device (i.e., said input device 30 among said first and second input devices in Fig. 1) transmits an activation command (i.e., wireless communication packet) for activating the ith computer (i.e., providing input signals for the desired computer 10 to control in Fig. 1) to the receiving units of the 1st to nth computers  (i.e., to said wireless receivers 14, 24 of said computers 10, 20 in Fig. 1) through the transmitting unit of the input device (i.e., said transmitter 34 of Fig. 1; See col. 2, lines 49-52 and 61-67),
in process 2, when the control unit of the ith computer (i.e., said wireless receiver 14 of said computer 10 in Fig. 1) receives input signals from the 1st to mth input devices (i.e., receiving transmitted packets from said transmitter 34 of said first and second input devices 30 in Fig. 1), the control unit of the ith computer (i.e., said host logic 12 of said computer 10 in Fig. 1) processes the input signals (See col. 2, lines 54-67),
in process 3, all of the control units of the 1st to nth computers except the ith computer (i.e., host logic 22 of said computer 20 in Fig. 1) receive the activation command (i.e., said wireless communication packet), and
in process 4, the control unit of each computer that receives the activation command in the process 3 (i.e., said host logic 22 of said computer 20 in Fig. 1) recognizes the activation command as a deactivation command (i.e., unmatching the identifier in said wireless communication packet with the identifier of said computer 20 in Fig. 1) and disregards the input signals received from the 1st to mth input devices (i.e., ignoring the packet by the unselected computer; See col. 3, lines 1-7),
wherein, when the input signals from 1st to mth input devices are received, only the ith computer operates to process the input signals  (See col. 2, lines 54-67), and
wherein the 1st to mth input devices operate independently from each other and operate in a wakeup mode when in use (i.e., “connect” event; See col. 3, lines 51-54) and in a sleep mode when in not use (i.e., “disconnect” event; See col. 3, lines 15-21).
Robideaux does not teach that one remote controller; the remote controller and each of the 1st to mth input devices include the transmitting units; the receiving units of the 1st to nth computers, the transmitting unit of the remote controller, and the transmitting units in 1st to mth input devices use a same frequency channel; and an ith computer among the  1st to nth computers is communicatively coupled to the 1st to mth input devices through the remote controller.
Zhuang discloses a wireless input control of multiple computer devices (See Abstract), wherein
1st to nth computers, wherein n is at least 2 (i.e., computing device 10, 12, 14, 16, 18  in Fig. 3);
1st to mth input devices, wherein m is at least 2 (i.e., slave input devices 22 and 24 in Fig. 3); and
one remote controller (i.e., master input device 20 of Fig. 3), wherein
each of the 1st to nth computers (i.e., said computing devices) includes a receiving unit (i.e., RF receiver section 100 of Fig. 5) and a control unit (i.e., processing module 90 of Fig. 5) for controlling processing input signals (See ¶ [0035]),
the remote controller and each of the 1st to mth input devices (i.e., said master and slave input devices) include transmitting units (i.e., RF transmitter section 66 of Fig. 5) and a control unit (i.e., processing module 60 of Fig. 5) for controlling processing input/output signals (See ¶ [0035]), wherein
the receiving units of the 1st to nth computers (i.e., said RF receiver sections 100 for said computing devices in Fig. 3), the transmitting unit of the remote controller (i.e., said RF transmitter section 66 of said master input device 20 in Fig. 5), and the transmitting units in 1st to mth input devices (i.e., said RF transmitter section 66 of said slave input devices 22, 24 in Fig. 5) use a same frequency channel (i.e., Bluetooth standards; See ¶¶ [0023]-[0024]).
and an ith computer among the  1st to nth computers (i.e., said computing device 10 of Fig. 3) is communicatively coupled to the 1st to mth input devices through the remote controller (i.e., said slave input devices are communicatively coupled to said computing device through said master input device’s connection request (See ¶ [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said remote controller (i.e., master input device) and said transmitting unit (i.e., RF transmitter section), as disclosed by Zhuang, in said kit (i.e., system) by Robideaux for the advantage of reducing the hard wiring connections (See Zhuang, ¶ [0009]).

Referring to claim 4, Zhuang  teaches
in the process 2, when a user (i.e., computer user) inputs the input signals (i.e., connection request 26 including ID of computing device in Fig. 3) by use of a jth input device (e.g., master input device 20 in Fig. 3) among the 1st to mth input devices (i.e., master input device 20 and slave input devices 22, 24 in Fig. 3), the control unit of the ith computer processes the input signals (i.e., said connection request), j is a positive integer (See ¶ [0025]), and
wherein each of the 1st to nth computers (i.e., each of computing device 10, 12, 14, 16, 18  in Fig. 3) further include a transmitting unit (i.e., RF transmitter section 98 of Fig. 5) and
wherein each of the 1st to mth input device (i.e., each of master input device 20, slave input devices 22 and 24 in Fig. 3) further includes a receiving unit (i.e., RF receiver section 68 of Fig. 5) and
wherein the kit is further configured to perform the following processes (See Figs. 3-5):
in process 21, the control unit of the jth input device (i.e., processing module 60 of master input device 20 in Fig. 5) transfers an input command of the user (e.g., connection request 26 of Fig. 3) to the receiving unit of the ith computer (i.e., RF receiver section 100 of computing device 10 in Fig. 5; See ¶ [0025]),
in process 22, the receiving unit of the ith computer (i.e., said RF receiver section 100 of computing device 10 in Fig. 5) receives the input command (i.e., said connection request; See ¶ [0028]),
in process 23, the ith computer (i.e., said computing device 10 of Fig. 3) determines from which input device the input command is sent and verifies that the input command is sent from the jth input device (i.e., said master input device 20 of Fig. 3) and thereafter, executes the input command (i.e., interpretation of connection request in Fig. 3; See ¶ [0026]), and
in process 24, when the input command executed by the ith computer is a request for a feedback to the jth input device (i.e., requesting connection response), the control unit of the ith computer transmits a signal (i.e., connection response 28 in Fig. 3) to a receiving unit of the jth input device (i.e., RF receiver section 68 of said master input device in Fig. 5) through the transmitting unit of the ith computer (i.e., RF transmitter section 98 of said computing device 10 in Fig. 5; See ¶ [0026]),
the control unit of the jth input device (i.e., processing module 60 of said master input device 20 in Fig. 5) processes the signal (i.e., said connection response) received from the ith computer (i.e., establishing a wireless bonding of said computing device 10 and said master input device 20 in Fig. 3; See ¶ [0026]) and thereafter, retransmits the processed signal (e.g., key entry from keyboard) to the ith computer (See ¶ [0028]).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5 and 6 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Zhuang [US 2005/0289225 A1].
Referring to claim 5, Zhuang discloses a computer (i.e., computing device 10-18 in Fig. 5) comprising:
a receiving unit  (i.e., RF receiver section 100 of Fig. 5) for receiving input signals (i.e., receiving connection request 26 in Fig. 3; See ¶ [0026]); and
a control unit (i.e., processing module 90 of Fig. 5) for controlling processing of the input signals (See ¶ [0035]),
wherein, the receiving unit (i.e., said RF receiver section) of the computer receives an activation command (i.e., connection request 26 including ID of computing device in Fig. 3) for activating a selected computer (i.e., bonding computing device 10 in Fig. 3) when a user selects a channel selection button for activating the selected computer (i.e., initial computer selection via master input device 20 in Fig. 3; See ¶ [0024]), and
wherein, when the received activation command at the computer (i.e., received packet 82 for said connection request including ID of computing device in Fig. 5) is for activating the computer (i.e., when received ID in said packet matches with ID of computing device), the control unit of the computer (i.e., said processing module) processes the input signals received from at least two of input devices (See ¶ [0028], ¶ [0035], and ¶ [0037]), and
wherein, when the received activation command at the computer is not for activating the computer (i.e., when received ID in said packet does not match with ID of computing device), the control unit of the computer recognizes the activation command as a deactivation command and disregards the input signals received from the at least two of input devices (i.e., said connection request 26 and other input signals from master input device 20 and slave input devices 22, 24 in Fig. 3 are ignored because of mismatching ID and not-bonded connection; See ¶ [0027]).

Referring to claim 6, Zhuang teaches
a transmitting unit (i.e., RF transmitter section 98 of Fig. 5), wherein
when jth input device (i.e., master input device 20 of Fig. 3) among the at least two of input devices (i.e., master input device 20 and slave input devices 22, 24 in Fig. 3) transmits an input signal (i.e., receiving connection request 26 in Fig. 3) to the receiving unit of the computer (i.e., RF receiver section 100 of computing device 10 in Fig. 5), the computer (i.e., said computing device 10 of Fig. 3) determines from which input device the input signal is sent and verifies that the input signal is sent from the jth input device (i.e., said master input device 20 of Fig. 3) and processes the input signal (i.e., interpretation of connection request in Fig. 3; See ¶ [0026]), and
when the input signal processed by the computer is a request for a feedback of the jth input device (i.e., requesting connection response), the computer (i.e., said computing device 10 of Fig. 3) transmits a feedback signal (i.e., connection response 28 in Fig. 3) to a receiving unit of the jth input device (i.e., RF receiver section 68 of said master input device in Fig. 5) through the transmitting unit of the computer (i.e., RF transmitter section 98 of said computing device 10 in Fig. 5; See ¶ [0026]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Amro et al. [US 6,664,949 B1] disclose interoperable/heterogeneous environment keyboard.
Hoerl et al. [US 2011/0063211 A1] disclose wireless management system for control of remote devices.
Nakazawa [US 6,934,792 B1] discloses computer switch able to switch connections between an input device and a plurality of computers connected thereto either from the input device or from the computer.
Thangella [US 2014/0256257 A1] discloses enabling input device simultaneously with multiple electronic devices.
Samanta Singhar [US 2014/0125575 A1] discloses techniques for utilizing a computer input device with multiple computers.
Yen et al. [US 2014/0040508 A1] disclose input device for controlling multiple computers and the controlling method thereof.
Robert et al. [US 2013/0282932 A1] disclose multi-host wireless input device.
Tung et al. [US 2012/0284449 A1] disclose KVM switch with embedded Bluetooth module.
Liu [US 2011/0223865 A1] discloses computer input device with Bluetooth arrangement for operating computers by switching.
Singamsetty [US 2005/0096086 A1] discloses computer interface with both wired and wireless links.
Liaw et al. [US 2005/0066000 A1] disclose multimedia-capable computer management system for selectively operating a plurality of computers.
Grushkevich [US 2009/0077283 A1] discloses wireless human interface device (HID) coordinations.

A shortened statutory period for response to this action is set to expire THREE (3) months from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher E. Lee whose telephone number is (571) 272-3637.  The Examiner can normally be reached on 9:00am to 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

Signed:
/Christopher E. Lee/  
Christopher E. Lee, Primary Examiner                                                                                                                                                                                                        Central Reexamination Unit / Art Unit 3992





















Conferees:
/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992